Per Curiam: No notice has been given of this application, and no reason has been shown why it has not been made at an earlier day; the application, in these respects, is fatally defective. But the court, upon its own motion, will set aside the reversal for the non-joinder. Every counsel, in asking for such an order, pledges his personal and professional honor to the court, that the papers which are on file are sufficient to entitle him to the order; and the procuring of such an order, when the papers on file did not warrant it, was a gross fraud upon the court. An order obtained under such circumstances will be set aside whenever the attention of the court is called to it. Order setting aside the reversal for nonjoinder.